DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claim 1, the claim recites “wherein the polymer beads are in contact with each other to form an agglomerate on a surface of the fiber composite” in lines 8-9. There is no support for this limitation in the specification as originally filed. The 
Claims 2-10 are rejected under 35 U.S.C. 112(a) due to their ultimate dependency on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the claim recites “polymer beads disposed… on the conductive elastic polymer layer, wherein the polymer beads are coated with the conductive elastic polymer layer, and wherein the polymer beads… form an 
Claims 2-10 are rejected under 35 U.S.C. 112(b) due to their ultimate dependency on claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2016/0376747 A1, “Wang”) in view of Nakajima et al. (WO 2018/123034 A1, “Nakajima”). It is noted that the disclosure of Nakajima is based off US 2019/0364983 A1, which serves as an English language equivalent.
With respect to claim 1, Wang discloses a base fiber coated with an optical structure which is then coated with a temperature responsive polymer layer ([0031-0035]). The fibers are stretchable ([0125]). The optical structure is made from carbon nanotubes ([0040], [0086]), and is thus conductive. The polymer layer is made from polymer beads ([0026], [0084], [0086]). Since the polymer layer is on top of the nanostructure made from carbon nanotubes, it is coated with the optical structure. Since the polymer beads form a polymer layer, the beads necessarily agglomerate to form the layer.
Wang does not disclose an elastic polymer.
Nakajima teaches mixing electrically conductive particles with an elastomer, i.e. an elastic polymer, so that the conductive particles are randomly dispersed in the elastomer which produces a sensor with accurate and stable measurement ([0037]).
Wang and Nakajima are analogous inventions in the field of wearable sensors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disperse the carbon nanotubes of Wang in an .

Response to Arguments
Due to the filing of an accepted replacement drawing sheet, the objection to Fig. 20 is withdrawn.
Due to the amendment to claims 1, 6, and 10, the claim objections of claims 1, 6, and 10 are withdrawn.
Due to the amendment to claims 6-8 and 10, the 35 U.S.C. 112(b) rejections of claims 6-8 and 10 are withdrawn.
Due to the filing of the certified English translation of the priority document, Jang no longer qualifies as prior art. As such, the 35 U.S.C. 103 rejections of claims 1-8 and 10 over Tao in view of Jang; and claim 9 over Tao in view of Jang and Chen are withdrawn.
Due to the amendment of claim 1, the 35 U.S.C. 103 rejections of claims 1-8 over Tao in view of Liu; claim 9 over Tao in view of Liu and Chen; and claim 10 over Tao in view of Liu and Yoshiki are withdrawn.

Conclusion
The prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure. Liu et al. (Preparation and Property Research of Strain Sensor Based on PDMS and Silver Nanomaterials) discloses that PDMS has good transmission to light, good biocompatibility, a low Young’s modulus, a variety of physical and nd column, last paragraph).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A RICE/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787